Citation Nr: 1607358	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-27 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chronic fatigue, claimed as undiagnosed illness.

2.  Entitlement to service connection for complex regional pain syndrome of the arms and hands, claimed as undiagnosed illness.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1989 to August 1991, including service in the Persian Gulf; he also served in the National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board previously remanded this case in August 2013 for further development.

The Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing is of record.

The issue of entitlement to service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence of record does not show that it is at least as likely as not that the Veteran has a current diagnosis of chronic fatigue syndrome (CFS).

2.  The competent medical evidence of record does not show that the Veteran's chronic fatigue is a manifestation of an undiagnosed illness attributable to his service in the Southwest Asia theater of operations during the Persian Gulf War.

3.  The probative evidence of record indicates that it is at least as likely as not that the Veteran's complex regional pain syndrome of the arms and hands is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability manifested by chronic fatigue are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 4.88a (2015).

2.  The criteria for service connection for complex regional pain syndrome of the arms and hands are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants entitlement to service connection for complex regional pain syndrome of the arms and hands.  This represents a complete grant of the benefit sought on appeal as to that issue.  Thus, any deficiency in VA's compliance with the notification and assistance requirements as it pertains to that issue constitutes harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As to the issue of entitlement to service connection for a disability manifested by chronic fatigue, a VA letter issued in February 2007 satisfied the duty to notify provisions with respect to service connection.  The letter notified the Veteran of the factors pertinent to the establishment of service connection, as well as the establishment of an effective date and disability rating in the event of grant of service connection for such a disability.  The letter also was attached with a detailed guide for submitting evidence for claims about Gulf War undiagnosed illnesses.

VA has also satisfied its duty to assist the Veteran.  The service treatment records, VA treatment records, Social Security Administration (SSA) records, and lay statements from the Veteran and other witnesses have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in October 2007 and August 2013 in connection with his claim for entitlement to service connection for a disability manifested by chronic fatigue.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners reviewed the claims file, considered the Veteran's reported symptomatology, and addressed whether the Veteran has a diagnosis for CFS and the likely etiology of the Veteran's reported symptoms of chronic fatigue, providing supporting explanation and rationale for all conclusions reached.  The examinations were thorough and all necessary evidence and testing was considered by the examiners.  Therefore, the Board finds the examinations to be adequate.

The Board notes that, at the April 2013 Board hearing, the Veteran identified additional medical records that were potentially relevant to the matters decided herein.  In its August 2013 remand, the Board directed the AOJ to contact the Veteran to get the names, addresses, and dates of the treatment identified at the Board hearing, and then obtain that evidence once the necessary authorization was secured.  The record indicates that the AOJ sent the Veteran a notification letter in September 2013 asking for further information on the medical records identified at the April 2013 Board hearing.  There is no indication that the Veteran responded to that notification letter.  Although VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (a veteran cannot passively wait for help from VA).  Accordingly, the Board finds that VA satisfied its duty to assist the Veteran by sending the September 2013 notification letter.  Because the Veteran did not respond to the September 2013 notification letter, no further action is required on VA's part.

In view of the foregoing, there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in April 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his claimed disability manifested by chronic fatigue.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from the American Legion.  Furthermore, the VLJ solicited information as to the existence of any outstanding evidence, and the Veteran identified pertinent evidence that might have been overlooked and that might substantiate the claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Also as noted in the Introduction, this case was previously remanded by the Board in August 2013.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Here, relevant to the claim denied herein, the August 2013 Board remand directed the AOJ to contact the Veteran to further identify the private and VA treatment records he discussed at his April 2013 Board hearing; associate with the record the September 2007 treatment report from the rheumatology clinic at the University of Michigan referred to in the October 2007 VA examination report; provide the Veteran with another VA examination as to the claimed disability manifested by chronic fatigue; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.

Pursuant to the August 2013 Board remand, the AOJ sent the Veteran a notification letter seeking to further identify the private and VA treatment records discussed at his April 2013 Board hearing.  As noted above, the Veteran did not respond to that letter.  In addition, the AOJ obtained updated VA treatment records, provided the Veteran a VA examination as to the claimed disability manifested by chronic fatigue, and readjudicated the claim in a November 2013 supplemental statement of the case.  The Board notes that the September 2007 treatment report from the rheumatology clinic at the University of Michigan that was referred to in the October 2007 VA examination report is of record, and is included in the SSA records.  Accordingly, the Board finds that VA at least substantially complied with the August 2013 Board remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability Manifested by Chronic Fatigue

The Veteran initially claimed entitlement to service connection for an undiagnosed illness.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in January 2007.  The Veteran has indicated that the disability for which he seeks entitlement to service connection is manifested by chronic fatigue, that he first experienced the fatigue during his deployment to the Southwest Asia theater of operations during the Persian Gulf War, and that he has experienced fatigue ever since.  See, e.g., April 2013 Board hearing transcript.

In addition to the general provisions for entitlement to service connection stated above, the law provides for compensation for Persian Gulf veterans who exhibits objective indications of a qualifying chronic disability, provided that such disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The signs and symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include fatigue.  See 38 C.F.R. § 3.317(b)(1).

A "Persian Gulf veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).

The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as CFS, fibromyalgia, or functional gastrointestinal disorders (excluding structural gastrointestinal disease).  38 C.F.R. § 3.317(a)(2)(i).

The Veteran's DD Form 214 indicates that he served as part of Operation Desert Shield/Storm from October 1990 to March 1991, and that he received the Southwest Asia Service Medal.  Therefore, the record shows that the Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War.

For VA purposes, the diagnosis of CFS requires: (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; and (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: (i)  acute onset of the condition, (ii)  low grade fever, (iii)  nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness,  (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix)  neuropsychologic symptoms, (x) sleep disturbance.  38 C.F.R. § 4.88a.

The Veteran's service treatment records are absent for complaints of or treatment for fatigue.  The private treatment records and other medical evidence included in the Veteran's SSA records do not show a diagnosis for CFS, and do not indicate that the Veteran's reported fatigue is a manifestation of an undiagnosed illness or cannot be attributed to any known clinical diagnosis.

The Veteran's VA treatment records show that he complained of chronic fatigue at several visits.  He also reported a history of CFS on at least two occasions.  However, the VA treatment records do not show a confirmed diagnosis for CFS, and do not indicate that the Veteran's reported fatigue is a manifestation of an undiagnosed illness or cannot be attributed to any known clinical diagnosis.  In that regard, the Board notes that the mere recitation of the Veteran's self-reported lay history does not constitute competent medical evidence of diagnosis or causality.  LeShore v. Brown, 8 Vet. App. 406 (1995) (a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional).  Thus, the Veteran's report in the VA treatment records of a medical history that includes CFS does not constitute competent medical evidence of a diagnosis of that condition.

The Veteran was provided a VA examination in October 2007.  The VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  In relation to the Veteran's claimed chronic fatigue, the examiner wrote that the Veteran reported that he began to experience new onset of debilitating fatigue in January 1990, and that the fatigue has persisted through the present time.  The fatigue reduces or impairs his daily activity by almost 100 percent.  He experiences fatigue following exercise that lasts for 24 hours or longer.  He also experiences headaches that are different from those that he had prior to developing chronic fatigue.  Physical work causes his fatigue condition to flare up.  Based on the review of the record, interview with the Veteran, and examination of the Veteran, the examiner diagnosed the Veteran with chronic fatigue.  The examiner opined that the Veteran does not appear to have an undiagnosed illness related to the Gulf War, and that the Veteran's chronic fatigue since his return from the Gulf War is at least as likely as not related to Gulf War deployment.  As a rationale for the opinion, the examiner noted that the Veteran described symptoms consistent with chronic fatigue beginning while he was in military service.

The Veteran was provided a VA CFS examination in August 2013.  The VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  The examiner noted that the Veteran reported a slow progression of fatigue following his service that was not acute or of sudden onset.  The examiner further noted that clinical conditions other than CFS that may produce similar symptoms have not been excluded.  Rather, the examiner stated, "It appears that a great deal of his symptoms are related to depression."  In addition, the Veteran's symptoms did not have an acute onset.  The examiner noted that the Veteran's symptoms are manifested in debilitating fatigue, fatigue lasting 24 hours or longer after exercises, sleep disturbance, and headaches.  However, the Veteran does not have cognitive impairments attributable to CFS.  Furthermore, although the Veteran's symptoms are nearly constant, they do not restrict routine daily activities as compared to the pre-illness level and do not result in periods of incapacitation.  The examiner concluded that the Veteran does not meet VA criteria for a diagnosis of CFS.

The record shows that the Veteran experiences symptoms of chronic fatigue, but does not show that the Veteran has been diagnosed with CFS for VA purposes in accordance with 38 C.F.R. § 4.88a.  To the extent that the October 2007 VA examiner's diagnosis of "chronic fatigue" may have been meant to be a diagnosis of CFS, the Board finds that that diagnosis is outweighed by the other evidence of record.  In that regard, the Board observes that the October 2007 VA examiner did not apply the Veteran's reported symptomatology to the specific diagnostic criteria set forth in 38 C.F.R. § 4.88a.  In particular, 38 C.F.R. § 4.88a(a)(2) requires that all other clinical conditions that may produce similar symptoms be excluded.  The examiner did not state that such other clinical condition had been excluded.  Moreover, 38 C.F.R. § 4.88a(a)(3) requires that six or more symptoms from a list of ten be present.  The examination report identifies only two symptoms from the list: fatigue lasting 24 hours or longer after exercise and headaches of a type, severity, or pattern that is different from headaches in the pre-morbid state.  In contrast, the August 2013 VA examiner provided a detailed description as to how each of the CFS diagnostic criteria were or were not met.  The August 2013 VA examiner identified three of the symptoms from the 38 C.F.R. § 4.88a(a)(3) list: fatigue lasting 24 hours or longer after exercises, sleep disturbance, and headaches.  Furthermore, the August 2013 VA examiner found that other clinical conditions that may produce similar symptoms could not be excluded, and opined that the chronic fatigue is a manifestation of the Veteran's depression.

In summary, to the extent that the October 2007 VA examiner's report may be interpreted as a diagnosis of CFS, that diagnosis is contradicted by the examiner's findings during the interview and on examination.  It is also contradicted by the August 2013 VA examiner's findings and conclusions.  Namely, the August 2013 VA examiner concluded that the Veteran does not satisfy the diagnostic criteria for CFS for VA purposes based on the interview and examination.  Therefore, the Board finds that the August 2013 VA examiner's opinion to be of more probative value, and that the record shows it is less likely than not that the Veteran has a diagnosis for CFS for VA purposes, as set forth in 38 C.F.R. § 4.88a.

Furthermore, the August 2013 VA examiner indicated that the Veteran's chronic fatigue is medically attributable to his depression.  The Board accepts the examiner's opinion as probative evidence that the Veteran's fatigue is a symptom of his depression, as the opinion was provided based on a review of the record and on the examiner's knowledge and expertise as a physician.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  A review of the record reveals that an October 2011 rating decision granted the Veteran service connection for PTSD and major depressive disorder, and awarded a 100 percent disability rating for that disability.  The October 2011 rating decision reflects that the Veteran's depressive symptoms were considered in awarding service connection and in assigning the 100 percent rating.  Accordingly, the Veteran's chronic fatigue has been medically attributed to the Veteran's depression.  The chronic fatigue therefore cannot be considered a manifestation of an undiagnosed illness, and is not subject to service connection independent of the already service-connected PTSD and major depressive disorder.

The Board has considered the Veteran's lay statements, as well as the statements from other lay witnesses of record.  The Veteran and other lay witnesses are competent to report symptoms observable through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the diagnosis of CFS and etiology of the Veteran's reported chronic fatigue are complex medical issues not subject to lay opinion.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran and other lay witnesses have not been shown to have the requisite medical knowledge to provide such opinion.  Therefore, their opinions on such matters are not due probative value, and they do not weigh against the probative value of the August 2013 VA examiner's opinion.  

In summary, the record does not show that the Veteran has been diagnosed with CFS for VA purposes, as provided in 38 C.F.R. § 4.88a.  The August 2013 VA examiner provided a detailed account of the Veteran's symptoms that shows the Veteran does not meet the diagnostic criteria for CFS.  Furthermore, the August 2013 VA examiner medically attributed the Veteran's reported chronic fatigue to his depression.  The Veteran is compensated for his depressive symptoms as part of his disability rating for PTSD and major depressive disorder.  In addition, because the chronic fatigue has been shown to be a symptom of the depression, it does not constitute a symptom of an undiagnosed illness subject to compensation under 38 C.F.R. § 3.317.  In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for service connection for a disability manifested by chronic fatigue.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Complex Regional Pain Syndrome of the Arms and Hands

The Veteran contends that he has complex regional pain syndrome of the arms and hands that is related to his active service.  The Veteran has reported that he began experiencing numbness and tingling in his hands during active service, and that he initially treated those symptoms with over-the-counter pain killers.  He has also reported being exposed to chemicals as part of his military occupational specialty as an M1 armor crewmember and during his deployment to the Southwest Asia theater of operations during the Persian Gulf War.  See, e.g., April 2013 Board hearing transcript.  The Veteran is competent to report symptoms such as numbness and tingling and to report the circumstances of his service.  See Layno, 6 Vet. App. 465.  In addition, notwithstanding a lack of evidence showing in-service complaints of or treatment for such symptoms, the Board finds the Veteran credible in that regard, as his statements are generally consistent with the circumstances of his service, to include the military occupational specialty and overseas service during a period of war reflected in his DD Form 214.  See 38 U.S.C.A. § 1154(a).

The medical evidence of record shows that in or around April 2006, the Veteran reported symptoms of hand swelling.  Extensive testing revealed a condition that was first diagnosed as reflex sympathetic dystrophy syndrome, but was later recharacterized as complex regional pain syndrome.  The disability is characterized by bilateral lower one-third forearm and dorsal hand swelling, pain, paresthesias, and dysesthesias, as well as vasomotor instability.  Accordingly, there is evidence of a current disability.  The issue remaining for consideration, therefore, is whether there is an etiologic link between his military service and the current disability.

In that regard, the October 2007 VA examiner examined the Veteran's arms and hands, and noted swelling of the bilateral hands, worse on the right than on the left, but no color change.  The examiner provided a diagnosis of "reflex sympathetic dystrophy (complex regional pain syndrome) of bilateral hands," but did not provide an opinion as to the likely etiology of the condition.

In August 2013, the Veteran was provided a VA peripheral nerves conditions examination.  The examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  The examiner noted the Veteran's diagnosis of complex regional pain syndrome.  On examination, the examiner found moderate constant pain and moderate paresthesias and/or dysesthesias of the bilateral upper extremities.  The examiner noted that the disability benefits questionnaire (DBQ) used "is not set up for evaluation of complex regional pain syndrome," but was a reasonable choice among other DBQs.  The examiner opined that it is less likely than not that the Veteran's complex regional pain syndrome is related to service.  As a rationale for the opinion, the examiner noted that the Veteran was not diagnosed with the disability until 2007, there are no records showing that the disability began during service, and there is no medical evidence to show a nexus between the onset of the disease and his service.

In September 2013, the Veteran submitted two statements from R. R. Podoll, PA-C, which are both dated in May 2013.  In the statements, Mr. Podoll indicates that he has treated the Veteran since October 2004, and that in 2006 the Veteran developed unexplained hand swelling and multiple joint pains.  The Veteran's current working diagnosis for the condition is complex regional pain syndrome type I with no identifiable cause.  In one statement, Mr. Podoll opines, "This could be related to chemical exposure in light of his service record."  In the other statement, Mr. Podoll opines, "The solvent, smoke, and vehicle chemicals he was exposed to during his military service are risk factors for the numerous conditions that appeared later in his life.  The etiology of his symptoms do not suggest acute conditions with rapid onset; rather, they show his symptoms have gained severity over a long period of time (currently stable) with no discernable patterns or origins.  It is therefore my opinion that his chemical exposure while on active duty is at least as likely as not the cause of his undiagnosed illness."

The Board finds that, on balance, the competent medical evidence of record shows that it is at least as likely as not that the Veteran's complex regional pain syndrome is etiologically related to his active service.  In reaching this conclusion, the Board affords greater weight to Mr. Podoll's opinions than to the August 2013 peripheral nerves conditions examiner's negative nexus opinion.  The record shows that Mr. Podoll took part in the early treatment of the Veteran's bilateral arm and hand symptoms, including some of the differential testing that resulted in the diagnosis of reflex sympathetic dystrophy syndrome, which was later changed to complex regional pain syndrome.  Thus, Mr. Podoll has a detailed understanding of the Veteran's medical history.  Furthermore, Mr. Podoll's opinions reflect consideration of the Veteran's competent and credible reports of experiencing numbness and tingling during active service and of being exposed to chemicals during his active service.

On the other hand, the August 2013 peripheral nerves conditions examiner's negative nexus opinion is largely based on the absence of in-service complaints of and treatment for hand and arm symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (it may not be determined that lay evidence lacks credibility merely because the evidence is unaccompanied by contemporaneous medical evidence).  The Veteran has provided a reasonable explanation for why he did not seek treatment for his arm and hand symptoms during active service.  Specifically, he testified at the April 2013 Board hearing that he did not seek care because his symptoms were adequately treated at the time with over-the-counter medications.  In addition, the examiner's opinion appears to be based on the assumption that in-service onset is required for a disability to be service connected, despite the provisions of 38 C.F.R. § 3.303(d).  Furthermore, the examiner's opinion does not reflect consideration of the Veteran's competent and credible testimony of exposure to chemicals during active service.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves-Rodriguez, 22 Vet. App. 295 (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).

Accordingly, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's complex regional pain syndrome of the arms and hands is related to his active service.  The benefit of the doubt is resolved in the Veteran's favor, and the Board therefore concludes that service connection for the complex regional pain syndrome of the arms and hands must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for a disability manifested by chronic fatigue, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for complex regional pain syndrome of the arms and hands is granted.


REMAND

The Board finds that the issue of entitlement to service connection for GERD must be remanded for further development before a decision may be made on the merits.

The Veteran was provided a VA esophageal conditions examination in August 2013. The examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  During the interview portion of the examination, the Veteran stated that he had heartburn while deployed in Saudi Arabia, and that he saw a unit medic for the heartburn.  The Veteran reported that he was given a "shot of something and sent back to my tank," and that he was seen by his doctor after his separation from active service, at which time he had an EGD.  The examiner diagnosed the Veteran with GERD with a date of diagnosis of "states 1991."  The examiner opined that the Veteran's GERD is less likely than not secondary to or aggravated by service because "I was unable to find any record of GERD diagnosis or treatment during service."

The Board finds that the August 2013 VA esophageal conditions examiner's opinion to be inadequate, and that a remand to obtain a VA addendum opinion is therefore required.  See Barr, 21 Vet. App. at 312 (2007).  Specifically, the VA examiner's opinion is inadequate because it does not fully address the Veteran's competent lay statements.  The Veteran is considered competent to establish the presence of observable symptomatology, and such lay testimony "may provide sufficient support for a claim of service connection."  Id. at 307 (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  Instead, the examiner determined that documentation of treatment for the condition in service is the only evidence that can provide the basis for a positive nexus.  Although the absence of contemporaneous medical records may be considered in assessing the credibility of a Veteran's statements, such absence cannot be the sole basis for determining that the Veteran's statements lack credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In that regard, the Board agrees with the examiner that the record contains no service treatment records showing complaints or diagnosis of GERD or any other upper digestive disability.  However, the Veteran is competent to report his own in-service experiences and injuries.  See Layno, 6 Vet. App. at 469.  Furthermore, in this case the Veteran reports that his GERD symptoms began during a deployment to the Southwest Asia theater of operations during the Persian Gulf War.  That complaints of relatively minor symptoms such as heartburn would not be reflected in the service treatment records is consistent with the places, types, and circumstances of the Veteran's service at that time, and therefore does not impugn his statements.  See 38 U.S.C.A. § 1154(a).  Therefore, the Board finds that the Veteran's reports of in-service heartburn are credible despite the absence of contemporaneous medical records.

Given the competency and credibility of the Veteran's statements regarding his in-service symptoms, the Board finds that the evidence indicates that the Veteran did suffer the in-service symptoms described, even though the record is absent for contemporaneous records documenting such symptoms.  The issue must therefore be remanded so that a VA addendum opinion may be provided that fully considers the Veteran's competent and credible lay statements.

In addition, at the April 2013 Board hearing, the Veteran testified that he first sought treatment for GERD at "the Air Force base in Dayton" in February or March 1992.  The record does not reflect that efforts have been made to obtain records from that Air Force base for that time frame.  On remand, appropriate steps must be taken to obtain those records, if available.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain records from the Air Force base in Dayton, Ohio, pertinent to the Veteran's claimed treatment for GERD in or around February 1992, and associate the records with the claims file.  All attempts to obtain treatment records from this facility must be documented in the claims file, and the Veteran must be notified of any inability to obtain those records.

2.  Following completion of the above development, return the claims file to the VA examiner who conducted the August 2013 esophageal conditions examination or, if that examiner is unavailable, to a similarly qualified clinician.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner must note in the examination report that the claims file and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to complete the addendum opinion.

The examiner should respond to the following:

(a)  Identify any current disability of the upper digestive system.

(b)  Then, offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current upper digestive disability had its onset during the Veteran's active service or is otherwise causally or etiologically related to the Veteran's active service.  In this regard, the examiner is advised that, despite the lack of documentation in the service treatment records of upper digestive complaints or diagnoses, the Board finds that the Veteran is competent and credible in his assertions that he experienced upper digestive symptoms during his active service.  As such, his reported symptoms should be assumed to have actually occurred despite the lack of contemporaneous treatment records.

In offering any opinion, the examiner should consider the Veteran's statements regarding the incurrence and continuity of symptomatology attributable to any currently diagnosed upper digestive system disability.  Any opinion provided must be supported by adequate rationale.

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


